DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 1/26/21. Claim 15 is cancelled. Claims 1-8, 10, 12-14 and 16-17 are currently pending and an action on the merits is as follows.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations analysis module, first fusion module, second fusion module in claims and detection algorithm do not have corresponding structure in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 13 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claim recites a plurality of medical sensors wherein at least one is an ECG and at least one provides a non-ECG pressure reading however later in the claim “at least one medical sensor” is recited and it is not clear whether that is referring to the ECG sensor or the non-ECG sensor or a different sensor. It is unclear which sensor “said at least one corresponding medical sensor” refers back to and there is no antecedent basis.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear which analysis module “each analysis module” refers back to.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear which of the plurality of sensors of claim 1 is being referred by “said at least one medical sensor.” It is unclear if “the detection algorithm modules” is referring back to the plurality of detection algorithm modules or something different.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear which signal is being referred back to.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what outputs are being referred to by “summed outputs.” It seems that this refers to the outputs of the “four outputs summed” of the filter bank but the wording is not clear. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear which decision algorithm is referred to by “said corresponding decision 
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what sensor is being referred to by “said corresponding medical sensor.”
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites peak-to-peak intervals but is unclear when and how these are actually determined.
The term "substantially equal" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how the peak-to-peak intervals are substantially equal. Does this mean they are equal or there is a range of offset in which they are considered equal?
The term "substantially equal" in claim 17 is a relative term which renders the claim indefinite.  The term "substantially equal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would It is unclear how the peak-to-peak intervals are substantially equal for the last line of the claim. Does this mean they are equal or there is a range of offset in which they are considered equal?
Claim limitation analysis module, first fusion module, second fusion module, and detection algorithm module in claims 1-8, 10, 12-14 and 16-17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear from the specification whether there is any specific structure or algorithms that are associated with the modules them seem like they are just code or software implemented. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12, 13, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al US 2012/0289791 in view of Liu IDS item 6 submitted 8/14/15 further in view of Teixeira US 2017/0079596.
Regarding claims 1, 12 and 13, Jain discloses a system comprising: 
 	a plurality of medical sensors, wherein at least one medical sensor provides at least one ECG lead and at least one medical sensor provides at least one pressure reading ([FIG1][¶314] sensors 112 can be ECG and blood pressure sensors); 
 	a plurality of analysis modules, wherein each analysis module is in communication with at least one medical sensor ([¶314] modules 180 and 190); and 
 	a fusion module in communication with each of said plurality of analysis modules ([¶96,117] aggregation module 614), 
 	Jain does not specifically disclose that each analysis module is configured to detect peaks in a signal received from said at least one medical sensor in which said analysis module is in communication said aggregation module configured to provide a series of identified peaks representing heartbeats as an output based on detected peaks received from said plurality of analysis modules.  Liu teaches detecting the peaks and providing a series of identified peaks ([pg. 3 col. 2]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Jain with the algorithms of Liu in order to determine heart rate complexity ([abstract]). 
 	Jain does not disclose a second fusion module in communication with each of said plurality of analysis modules, said second fusion module being configured to provide a series of identified peaks representing heartbeats as an output based on fusing the fused detected peak data received from said plurality of analysis modules. Teixeira teaches a system for estimating biological parameters using data fusion that uses a second fusion module ([¶73,308-310] the data from multiple inputs is fused, including peak data). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Jain with the second 
Regarding claim 2, Liu teaches that each analysis module includes at least three detection algorithm modules each having a pre-processing section and an analysis section, and a fusion module in communication with each of said detection algorithm modules ([FIG1] several algorithms may be used).  
Regarding claim 3, Liu teaches that each analysis module includes four detection algorithm modules ([FIG1]), wherein each detection algorithm module receives as an input the signal provided by said at least one medical sensor in communication with said analysis module and each detection algorithm module 56configured to use different logic to detect a beat in the input signal as a quantitative decision, and a fusion module receives the quantitative decision from each of said detection algorithm modules and configured to determine which detected beat to be outputted by said analysis module ([pg.3 col. 2] the AESOP fusion algorithm receives the data indicative of the R-wave or beat from each of the detections algorithms into a fused model to determine HRC and HRV).  
Regarding claim 4, Liu teaches the at least one analysis module includes at least two detection algorithm modules that share a common pre-processing section ([FIG1] the Pan-Tompkins algorithm and Hamilton-Tompkins algorithm use the same pre-processing stage). 
Regarding claim 5, Liu teaches the detection algorithm modules present in any one analysis module is based on a type of the signal to be received from the said at least one medical sensor (the claim language is not specific enough to mean that the algorithms are selected based on the signal that module receives. As such Liu discloses modules that receive ECG signals and use QRS algorithms because of this see [FIG1][Table 1]). 
Regarding claims 6 and 7, Liu at least one analysis module includes among said four detection algorithm modules two detection algorithm modules having a pre-processing section configured to decompose the signal into sub-bands prior to feature extraction, and an analysis section applying a set of heuristic rules through a set of five levels ([FIG1] the Afonso-Tompkins algorithm decomposes the signal with a filter bank and moving window integrators MWI and applies heuristic rules at five levels).  Duplicating the Afonso-Tompkins module to have two detection algorithms that decompose the signal in sub-bands would have been a simple duplication of parts to arrive at a predictable result.
Regarding claim 8, Liu teaches each fusion module includes a buffer and is configured to receive quantitative decisions in said buffer from said decision algorithm modules in communication with said fusion module; determine whether quantitative decisions have been received from all of said decision algorithm modules; determine whether a most recent received quantitative decision is a second consecutive decision from one detection algorithm module; when either determination is positive, fusing the received quantitative decisions, and determining an existence of a peak and outputting any peak that exists; and when neither determination is positive, waiting for the next quantitative decision (see the steps in [Table 1]).  
Regarding claim 10, Liu teaches a signal validation module in communication with said aggregation module ([pg. 2 col. 1] the algorithm is validated against multiple ECG waveforms). 
Regarding claim 14, Liu teaches the detected peak data fused by each analysis module represents beat detection signal quality indices of one or more waveforms received from said corresponding medical sensor ([pg. 2 col 2]).
Regarding claims 19 and 20, Liu teaches wherein the plurality of detection algorithm modules numbers four in each analysis module ([FIG1]).

Response to Arguments
Applicant’s arguments, see 9-10, filed 1/26/21, with respect to the rejection(s) of claim(s) under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new 112 rejections are applied.

Allowable Subject Matter
Claims 16-17 do not have art applied.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art to Jain US 2012/0289791 does not disclose detecting peak data from each analysis module before any analysis module provides two consecutive peaks.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                  

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793